--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


Employment Agreement


This EMPLOYMENT AGREEMENT (hereafter “the Agreement” or “Agreement”) is dated as
of January 26, 2007 by and between Financial Media Group, Inc., a Nevada
corporation, (referred to as the “Company”) and Mr. Manu Ohri (the “Executive).


WHEREAS, the Company is in the business of selling diversified media and
advertising services (the “Business”);


WHEREAS, the Executive is an experienced financial executive and has been
employed by the Company; and


WHEREAS, the Company and the Executive desire to retain their employment
relationship and establish a contractual employment relationship with each
other.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


1.  
Employment. The Company agrees to employ the Executive, and the Executive
accepts employment with the Company, on the terms and conditions set forth
herein.



2.  
Term. The term of employment (the “Employment Term”) under this Agreement shall
commence as of the date hereof and continue, subject to the terms and conditions
of this Agreement, for a period of thirty-six (36) months from such date.  The
Employment Term shall be renewed upon the mutual agreement of the Executive and
Company.



3.  
Position. The Company shall employ the Executive for the Employment Term as
its  Executive Vice-President and Chief Financial Officer, to perform when and
where necessary, such duties relating to the overall operations of the Company
as may from time to time be assigned to the Executive by the President & Chief
Executive Officer and Board of Directors.  The Executive agrees to accept such
employment and to devote his best efforts in and to the faithful in performing
his duties hereunder subject to the general direction and control of the Board
of Directors of the Company.



4.  
Elected to Board. The Company shall use its best efforts to cause the Executive
to a) be elected to the Board of Directors of the Company at the next Annual
Meeting of Shareholders of the Company, and b) provide Director’s & Officer’s
insurance coverage during the tenure of employment.



5.  
Compensation. In consideration of the services to be rendered by the Executive
for his duties pursuant to Section 3 of this Agreement, including, without
limitation, any services rendered by the Executive as a director, officer or
employee of the Company or of any of its subsidiaries, divisions or affiliated
companies, and in full payment for the due and faithful performance of said
services, the Company shall pay the Executive and the Executive agrees to accept
an annual base salary at the rate of $150,000 for the twelve month period ended
December 31, 2007; $172,500 for the year ended December 31, 2008 and $198,375
for the year ended December 31, 2009 (the “Base Compensation”).  In addition to
the Base Compensation, the Executive shall receive bonuses from the Company as
determined by the Board of Directors based upon the performance of the Company.
In the event that the Company is unable to pay to Executive the Base
Compensation in cash, the Executive at his discretion and upon the consent and
acceptance thereto by the President and Chief Executive Officer, may agree to
receive restricted common shares for compensation earned, calculated at the
closing price on the first trading day of the month of compensation earned,
discounted by 50%.



Payments to the Executive of his Base Compensation hereunder shall be made
periodically on the dates established by the Company for payment of other
executive employees, but not less frequently than once a month.  All payments
under this agreement shall be subject to all deductions and withholdings as
required by law.


Within thirty (30) days of the execution of this Agreement, the Company shall
issue to the Executive an option to purchase 500,000 shares of the Company’s
common stock at an exercise price of $1.25 per share (herein referred to as
“Option”). Such Options shall vest and become exercisable in two equal
installments of 250,000 shares on each of February 1, 2008 and February 1,
2009.  The Options shall immediately vest and become exercisable as to an
aggregate number of shares if there is a change in control of the Company.  The
Options shall be exercisable to the extent vested at any time until February 1,
2014. The Options shall otherwise be subject to all terms of the Option
Agreement, if any, between the Executive and the Company evidencing the Option.


The Executive shall be entitled to reimbursement for reasonable expenses
incurred by him in connection with his employment hereunder, upon the
presentation of proper documentation therefore in accordance with the usual
procedures of the Company.  Such expenses shall not exceed $1,000 per month
without the authorization of the Board.


The Executive shall be entitled during the Employment Term to i) an automobile
allowance equal to six hundred and fifty dollars ($650) per month, and ii) an
allowance for usage of cellular phone for his exclusive use for the Company
equal to one hundred and fifty dollars ($150) per month.



--------------------------------------------------------------------------------


 
The Executive shall be entitled to participate in and receive medical and dental
benefits for the Executive and his dependents at the Company’s expense, in
accordance with the provisions of the Company’s benefits plan or program
currently in effect. The Company will provide the Executive (i) a life insurance
policy in the amount of $1,000,000; (ii) three weeks’ vacation annually; (iii)
long-term and short-term disability coverage in accordance with the provisions
of any of the Company’s employee benefit plans or programs now or hereafter in
effect, to the same extent that employees of the Company in positions similar to
that of the Executive have the right to participate in such plans and programs.
The Company will reimburse to the Executive actual insurance premiums paid by
the Executive, such premiums currently amount to $1,433 per month.


The Executive shall be entitled during the Employment Term to receive
reimbursement from the Company for membership dues for business and professional
associations. Such expenses shall not exceed $2,500 annually without the
authorization of the Board.


 
6.
Representation by Executive of Other Clients: The Company and Executive
acknowledge that the Executive currently provides Consulting services to a
number of entities. The Company agrees to consent that the Executive may render
accounting, advisory and consulting services to other clients of Executive
engaged in the similar or different businesses as that of the Company as long as
the Executive gives preference and attends to the Company’s needs first.



7.  
Termination. The employment of the Executive may be terminated by the Company at
any time, but any termination of the Executive by the Company will not excuse
payment to the Executive of the Executive’s Base Compensation. Upon termination
by the Company, Executive shall be entitled to the severance benefits set forth
in Section 8 below.



The Executive may terminate his employment hereunder upon thirty days written
notice to the Company. In the event that the Executive terminates his employment
with the Company, the Executive forfeits his remaining Base Compensation which
would have been due to Executive had the Executive remained in employment with
the Company for the entire duration of this Agreement.


8.  
Payments on Termination. Upon termination of the Executive’s employment for any
reason, the Company shall pay to the Executive any accrued but previously unpaid
Base Compensation prorated to the effective date of such termination.



As an inducement for Executive to enter into this Agreement, in the event the
Company terminates the Executive’s employment for any reason, the Company shall
make severance payments to Executive equal to and in the same manner as the
Executive’s Base Compensation through the remaining term of this Employment
Agreement. If the Company terminates the Executive at any time within the first
year of completion of employment, the Company shall pay to Executive the
Executive’s Base Compensation for a period of six (6) months in accordance with
the Company’s normal payroll policies and procedures, but no less than once per
month. If the Company terminates the Executive at any time after the completion
of one year’s employment but before the completion of two (2) years of
employment, the Company shall pay to Executive the Executive’s Base Compensation
for a period of four (4) months in accordance with the Company’s normal payroll
policies and procedures, but no less than once per month. If the Company
terminates the Executive at any time after the completion of two years of
service but before the completion of three (3) years of employment, the Company
shall pay to Executive the Executive’s Base Compensation for a period of three
(3) months in accordance with the Company’s normal payroll policies and
procedures, but no less than once per month.


In the event that the Company is unable to pay to Executive the Base
Compensation in cash, the Executive at his discretion and upon the consent and
acceptance thereto by the President and Chief Executive Officer, may agree to
receive restricted common shares for compensation earned, calculated at the
closing price on the first trading day of the month of compensation earned,
discounted by 50%.


In addition, upon termination of the Executive’s employment with the Company,
the Company shall provide and Executive shall receive (i) Executive’s Base
Compensation accrued through the date of termination; (ii) all accrued and
unpaid vacation pay and accrued bonuses, if any, to date of termination; (iii)
any bonuses which would have been paid but for the termination, prorated through
the date of termination, based upon the Company’s performance and in accordance
with the terms, provisions and conditions of any Company incentive bonus plan in
which Executive may be designated a participant; (iv) for a period of 12 months
after the date of termination, at the Company’s expense, coverage to Executive
under the Company’s life insurance and disability insurance policies; coverage
to Executive and his dependents for medical and dental insurance under the
Company’s health plan; if any of the Company’s medical and dental, life
insurance, or disability insurance plans are not continued or if Executive is
not eligible for coverage hereunder because of the termination of his
employment, the Company shall pay the amount required for Executive to obtain
equivalent coverage; and (v) reasonable outplacement services.


Further, upon termination of Executive’s employment by the Company, all equity
options, restricted equity grants and similar rights held by the Executive with
respect to securities of the Company shall automatically become vested and shall
become immediately exercisable.


9.  
Covenant Not to Compete.  The Executive agrees that during the Employment Term,
he will not, directly or indirectly, have any ownership interest of five percent
or more in a corporation, firm, trust, association or other entity that is in
competition with the Company, nor will Executive engage in any activities which
are directly in competition with the Company.



It is expressly understood that the limitations contained in this Section 9
shall be in addition to, and not in substitution of, any provisions of a
separate non-competition agreement which may be entered into between the
Executive and the Company.  To the extent any provision herein is not consistent
with such non-competition agreement, the terms and provisions of the
non-competition agreement shall apply.
 
- 2 -

--------------------------------------------------------------------------------



 
10.  
Inventions. For purposes of the Agreement, “Invention” shall mean any and all
machines, apparatuses, compositions of matter, methods, know-how, processes,
designs, configurations, uses, ideas, concepts, or writings of any kind,
discovered, conceived, developed, made, or produced, or any improvements to
them, and shall include, but not be limited to the definition of an invention
contained in the United Sates Patent Laws.



The Executive understands and agrees that all Inventions, or trademarks or
copyrights relating thereto, which reasonably relate to the business of the
Company and which are conceived or made by him during his employment by the
Company either alone or with others, are the sole and exclusive property of the
Company. The Executive understands and agrees that all Inventions, trademarks,
or copyrights described above in this Section 9 are the sole and exclusive
property of the Company whether or not they are conceived or made during regular
working hours.


The Executive agrees that he will disclose promptly and in writing to the
Company all Inventions within the scope of this Agreement, whether he considers
them to be patentable or not, which he, either alone or with others, conceives
or makes (whether or not during regular working hours).  The Executive hereby
assigns and agrees to assign all his right, title, and interest in and to those
Inventions that relate to the business of the Company and agrees not to disclose
any of these to others without the written consent of the Company, except as
required by the conditions of his employment.


The Executive agrees that he will at any time during his employment hereunder,
or after this Employment Agreement terminates, on the request of the Company,
(i) execute specific assignments in favor of the Company, or its nominee, of any
of the Inventions covered by this Agreement, (ii) execute all papers and perform
all lawful acts the Company considers necessary or advisable for the
preparation, application procurement, maintenance, enforcement, and defense of
patent applications and patents of the United States and foreign countries for
these Inventions, for the perfection or enforcement of any trademarks or
copyrights relating to such Inventions, and for the transfer of any interest the
Executive may have, and (iii) execute any and all papers and lawful documents
required or necessary to vest sole right, title, and interest in the Company or
its nominee of the above Inventions, patent applications, patents, or any
trademarks or copyrights relating thereto.  The Executive will, at the Company’s
expense, execute all documents (including those referred to above) and do all
other acts necessary to assist in the preservation of all the Company’s
interests arising under this Agreement.


11.  
Secrecy. For purposes of this Agreement, “proprietary information” shall mean
any information relating to the business of the Company that has not previously
been publicly released by duly authorized representatives of the Company and
shall include (but shall not be limited to) Company information encompassed in
all computer code, software, notes, written concepts, drawings, designs, plans,
proposals, marketing and sales plans, financial information, costs, pricing
information, customer information, and all methods, concepts, or ideas in or
reasonably related to the business of the Company.



The Executive agrees to regard and preserve as confidential all proprietary
information pertaining to the Company’s business that has been or may be
obtained by the Executive prior to or during his employment by the Company
(whether before, during or after the Employment Term hereof), whether he has
such information in his memory or in writing or other physical form.  The
Executive will not use for his benefit or purposes, nor disclose to others,
either during the Employment Term or thereafter, except as required by the
conditions of his employment hereunder, any proprietary information connected
with the business or developments of the Company.


The Executive agrees not to remove from the premises of the Company, except as
an employee of the Company in pursuit of the business of the Company or any of
its subsidiaries, or except as specifically permitted in writing by the Company,
any document or object containing or reflecting any proprietary information of
the Company.  The Executive recognizes that all such documents and objects,
whether developed by him or by someone else, are the exclusive property of the
Company.  A breach of this provision shall be considered good cause for
termination.  Upon termination of his employment hereunder, for any reason, the
Executive shall forthwith deliver up to the Company all proprietary information,
including, without limitation, all lists of customers, correspondence, accounts,
records and any other documents or property made or held by him or under his
control in relation to the business or affairs of the Company or its affiliates,
and no copy of any such proprietary information shall be retained by him.


12.  
Injunctive Relief. The Executive acknowledges that in the event of a breach or
threatened breach by the Executive of any of the provisions of Sections 9, 10 or
11, monetary damages will not adequately compensate the Company and the Company
shall be entitled to an injunction restraining the Executive from the commission
of such breach, in addition to any other remedies or rights the Company may
have.



13.  
Defense and Indemnification. In the event that the Executive is named as a
defendant in any lawsuit arising from his duties as an employee of the Company,
or is called as a witness to any administrative or legal proceeding arising from
his duties as an employee of the Company, the Company agrees to defend Executive
and indemnify him from any expenses or obligations incurred thereby, including
legal and attorney’s fees, as well as transportation costs, such that Executive
will have no out of pocket costs or liabilities. The parties are aware that this
obligation of the Company shall remain in effect after Executive’s employment
with the Company terminates.

 
- 3 -

--------------------------------------------------------------------------------



 
14.  
Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be delivered by prepaid registered or certified mail, return
receipt requested.  Such duly mailed notice shall be deemed given when
dispatched.  The address for mailed notices shall be:



For the Executive:
Mr. Manu Ohri
1199 N. Palo Loma Place
Orange, California 92869


For the Company:
Financial Media Group, Inc.
2355 Main Street, Suite 120
Irvine, California 92614


Any party may notify the other parties in writing of a change of address by
serving notice in the manner provided in this Section.


15.  
 No Conflicting Agreements. Except as set forth herein, the Executive represents
and warrants that neither the execution and delivery of this Agreement nor the
performance of his duties hereunder violates or will violate the provisions of
any agreement to which he is a party or by which he is bound.



16.  
Governing Law; Entire Agreement. This Agreement shall be construed according to
the laws of the State of California, and constitutes the entire understanding
between the parties, superseding and replacing all prior understandings and
agreements relating to employment between the Company and the Executive and the
parties shall cause such other agreements, if any, to be terminated.  This
Agreement cannot be changed or terminated except by an instrument in writing
signed by each of the parties hereto. In the event that litigation is commenced
to enforce the terms of this Agreement, the parties agree that venue shall lie
in the Superior Court of Orange County, California.



17.  
Amendments. If any provision of this Agreement or the application thereof shall
for any reason be invalid or unenforceable, such provision shall be limited only
to the extent necessary in the circumstances to make such provision valid and
enforceable and its partial or total invalidity or unenforceability shall in any
event not affect the remaining provisions of this Agreement which shall continue
in full force and effect.



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.


 
Financial Media Group, Inc.


By /s/ Albert Aimers
Albert Aimers, President & CEO

 
EXECUTIVE:


By /s/ Manu Ohri
Manu Ohri

 
 
- 4 -

--------------------------------------------------------------------------------

 